®

FILED

JUL 29 2009

C|€rk, u.s. Dismcc and
Ba"k"'-'Pt€y Courts

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Deborah-Denise Dub0se, )

Plaintiff, j

v. j civil Acci28 U.S.C. § 1331. Here, however, the facts alleged do not
suggest claims that arise under the Constitution or the laws or treaties of the United States. A
federal district court also has jurisdiction over civil actions in matters where the controversy

exceeds $75,00() and is between citizens of different States. See 28 C.F.R. §l332(a). But here it

appears that both parties are citizens of the District of Columbia, and the plaintiff does not
identify an amount in controversy. Accordingly, the Court will dismiss the complaint, without
prejudice, for lack of subject matter jurisdiction.

A separate order accompanies this memorandum opinion.

zvv>tc.a'*g»~¢wf€c

Date: 7 X¢(_f/oi United/States District Judge